UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7351



WALTER LITTLE, JR.,

                                            Plaintiff - Appellant,

          versus


MATTHEW B. HAMIDULLAH,

                                             Defendant - Appellee.



                            No. 06-6003



WALTER LITTLE, JR.,

                                            Plaintiff - Appellant,

          versus


MATTHEW B. HAMIDULLAH,

                                             Defendant - Appellee.



Appeals from the United States District Court for the District of
South Carolina, at Columbia.    Henry M. Herlong, Jr., District
Judge. (CA-05-2080-HMH)


Submitted: April 27, 2006                       Decided: May 3, 2006
Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Walter Little, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

               Walter Little, Jr., a federal prisoner, filed a petition

under 28 U.S.C. § 2241 (2000), challenging the validity of his

sentence claiming that he was “actually innocent” of being a career

offender.      The   district    court    accepted    the    magistrate   judge’s

recommendation and rejected Little’s claim that 28 U.S.C. § 2255

(2000) was inadequate and ineffective to test the legality of his

detention.*      Because Little does not meet the standard set forth in

In re Jones, 226 F.3d 328, 333-34 (4th Cir. 2000), we affirm the

district court’s denial of his § 2241 petition.               We also affirm the

district court’s denial of Little’s motion to proceed in forma

pauperis on appeal.        We dispense with oral argument because the

facts    and    legal   contentions      are    adequately    presented    in   the

materials      before   the     court    and    argument    would   not   aid   the

decisional process.



                                                                          AFFIRMED




     *
      The district court also noted that to the extent it might
consider Little’s claim under § 2255, such relief would be barred
as successive. We also note that the district court erroneously
stated that Little was sentenced as an armed career criminal
instead of a career offender.

                                        - 3 -